Citation Nr: 0422747	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  92-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in September 1974 the 
County of Los Angeles/Harbor General Hospital examined the 
veteran.  It was noted that the veteran was well groomed, 
with low normal intelligence, appropriately affected Black 
male.  He was minimally anxious, but appropriately so.  He 
was oriented times three and judgment was good.  He 
abstracted well and showed no thought disorder, ambivalence 
or delusional behavior.  There was no evidence of 
hallucinations, no homicidal, or suicidal ideation.  The 
impression was no evidence of a personality disorder at this 
time.  The veteran's service personnel records show that he 
served on the USS Buchanan (DDG 14), a guided missile 
destroyer, from April 1975 to his discharge in January 1976.  
Records also indicate that between November 1975 and January 
1976 the veteran was hospitalized at the Naval Regional 
Medical Center, Long Beach, California.

An October 1974 clinical note indicated that a 
neuropsychiatric consultation in September 1974 diagnosed 
inadequate personality.  It was noted that the veteran was 
seen at the Harbor General Hospital where a more extensive 
psychiatric work up was done with the impression of no 
psychiatric disorder.

A November 1975 Naval Regional Medical Center, Long Beach, 
California report rendered an admission diagnosis of chronic 
alcoholism.  The discharge diagnosis was chronic alcoholism 
with a poor prognosis.

At his January 1976 separation examination, the veteran had a 
normal psychiatric clinical evaluation. 

In a personal statement by the veteran dated in September 
1991, the veteran indicated that he suffered from racial 
conflicts in basic training as well as from his grandmother's 
death and unfair treatment by his superiors.  He indicated 
that he saw his best friend killed in a boiler room explosion 
on board ship and had to help remove his badly burned body.  
The veteran indicated that he participated in a body recovery 
program off the coast of Vietnam.  He stated that he handled 
the dead and wounded.  The veteran reported that his ship was 
a nuclear destroyer and he had to handle hazardous cargo.

VA hospital admission record indicates that the veteran was 
admitted in October 1983 for alcohol dependence.  It was 
noted that the veteran was admitted because of a problem with 
alcohol abuse of about ten years duration.  It was noted that 
the veteran was previously treated in 1976 at the US Naval 
Hospital in Long Beach.  He was sober for only three months 
after completing that program.  

A letter written by the veteran's mother in July 1992 
indicated that the veteran had physically and mentally 
deteriorated since returning from the military. 

A psychiatric disability evaluation conducted by Rowell 
Medical Corporation for the Social Security Administration 
dated January 1994 indicated that in 1970 he experienced a 
boiler room explosion.  The only other African American 
sailor on board the ship, Joseph, was in the boiler room when 
it exploded, and the veteran indicated that he saw Joseph on 
fire.  The veteran indicated that Joseph did not escape and 
was burned to death.  He indicated that since Joseph was the 
only other African American sailor on board he looked after 
the veteran.  The veteran was assessed an Axis I diagnosis of 
PTSD; alcohol dependence.

At his January 1995 VA examination, the veteran reported that 
he was assigned to the USS Buchanan which escorted hospital 
ships, supply ships, etc.  He claimed that they were fired 
upon repeatedly by enemy aircraft and in one instance were 
hit in the lower hull, which required the ship to return to 
Long Beach and be in dry dock.  The veteran indicated that he 
was often frightened by the possibility of being injured or 
killed while under attack by enemy airplanes.  However, he 
emphasized a particular instance which occurred on the way to 
Vietnam.  The veteran described a boiler room explosion in 
which the boiler room technician named Joseph, with whom he 
was on fire watch at the time, and when the explosion 
occurred he and several other shipmates had to go to attempt 
to help.  The veteran reported that as a consequence of the 
explosion, three or four shipmates were killed, including his 
friend, Joseph, whom he could see burning but could not help.  
The veteran indicated that he was not injured.  The veteran 
also indicated that he was admitted to a Naval Hospital 
shortly before his discharge and was apparently hospitalized 
for 28 days.  The veteran reported that he was told he was 
having an alcoholic problem, but he insisted that he did not 
start consuming alcohol heavily until after that admission.  

The examiner noted that the diagnosis was quite problematic 
inasmuch as the veteran was such a poor historian and not 
necessarily a very credible reporter.  The Axis I diagnoses 
rendered were: alcohol dependence; possible PTSD; psychotic 
disorder, not otherwise specified, possibly a consequence of 
prolonged alcohol consumption.  

VA hospital records show that the veteran was admitted to the 
domiciliary for follow-up on his PTSD and depression and to 
continue evaluation and rehabilitation of alcohol abuse.  The 
veteran was admitted in June 2000 and discharged in November 
2000 for not following the rules and guidelines of the 
domiciliary.

In December 2002, the RO sent a letter to the Naval 
Historical/Center Ships' History Branch concerning 
verification of the veteran's reported stressors.  

By a letter dated December 2002, the Department of the Navy, 
Naval Historical Center (Center) responded.  The Center 
enclosed extracts from the command histories of the guided 
missile destroyer Buchanan (DDG-14) for 1975 and 1976.  The 
extracts contained no references to an accident in the ship's 
engineering spaces that involved an explosion and/or fire 
with resultant fatalities, and show that the ship was for a 
large part of 1975 undergoing an overhaul on the west coast 
of the United States - not operating in Southeast Asian 
waters.  There is also no information contained in the 
records that the ship was on a body recovery program off the 
coast of Vietnam.  In addition there was no evidence 
contained in the records that the ship was fired on by enemy 
aircraft.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated December 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the December 2002 letter, a Board 
Remand was issued in March 2004 so that the RO could 
reschedule the veteran for a personal hearing before a 
hearing officer, which had been originally cancelled in 1995 
and asked that it be rescheduled.  A hearing was scheduled 
for June 2004; however, the veteran failed to report for that 
hearing.  The RO also sent the veteran a letter dated August 
2003 in which he was asked for the name of the shipmate 
killed on board the USS Buchanan in order to conduct one 
additional search to verify the events the veteran contended 
occurred.  It was noted in the December 2003 supplemental 
statement of the case that the veteran did not respond to the 
letter.  In the matter at hand, there is no reasonable 
possibility that a medical opinion or a further examination 
would substantiate the appellant's claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."' Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The evidence indicates that the veteran was assessed a 
diagnosis of PTSD at a January 1994 psychiatric disability 
evaluation by Rowell Medical Corporation for the Social 
Security Administration after describing unverified 
stresssors.  The veteran described his stressors to the 
examiner, which included watching his friend burn to death as 
a result of an explosion on board ship.  At his January 1995 
VA examination the veteran not only described the explosion 
in which his friend was killed but included 3 other 
fatalities as well.  The veteran also reported escorting 
hospital ships and supply ships and coming under fire 
repeatedly by enemy planes so much so that the ship's hull 
was hit requiring it to return to Long Beach for repair.

Department of the Navy extracts from command histories of the 
USS Buchanan for the period 1975 to 1976 show no reference to 
an accident in the ship's engineering spaces that involved an 
explosion and/or fire with resultant fatalities, and show 
that the ship for a large part of 1975 was undergoing an 
overhaul on the west coast of the United States - not 
operating in Southeast Asian waters.

In summary, to establish service connection for PTSD there 
must be credible supporting evidence of stressors.  Here, 
there is no evidence establishing that the veteran's claimed 
in-service stressors occurred.  In fact, the veteran's 
stressors were not consistent with extracts from the command 
histories of the USS Buchanan and the diagnosis of PTSD that 
was made in January 1994, was made based on the unverified 
stressors reported by the veteran to include an explosion on 
board ship, body recovery from Vietnam, and receiving 
damaging fire from enemy aircraft.  A critical element needed 
to establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  Consequently, the claim of service 
connection for PTSD must be denied.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



